 

Exhibit 10.2

 

 

AON CORPORATION

LEADERSHIP PERFORMANCE PROGRAM

For 2007-2009

(As of February 22, 2008)

 

Overview

 

The Program was adopted by the Committee, effective January 1, 2007, as a
sub-plan to the Stock Plan.  The Program is the second layer of multi-year
performance programs implemented by the Company.

 

Performance Cycle

 

The Program covers a multi-year performance cycle that commenced on January 1,
2007 and will end on December 31, 2009 (“Performance Cycle”).

 

Eligibility

 

As recommended by the CEO and approved by the Committee, key members of the
Company’s senior leadership team are eligible to participate in the Program. The
CEO and the Company’s Executive Chairman are also eligible to participate in the
Program as approved by the Committee.

 

Participation

 

The Committee approved in writing by May 31, 2007 the identity of the
participants eligible to participate in the Program and each participant’s
Award, denominated in US dollars.  Those participants so identified by May 31,
2007 are eligible to participate in the full Performance Cycle, retroactive to
January 1, 2007.

 

If a participant is no longer considered a member of the Company’s senior
leadership team, but the participant’s employment with the Company has not
terminated, the participant’s Award under the Program shall be unaffected by the
change in status.

 

Award Components

 

Stock Options

 

At the outset of participation in the Program, each participant received 25% of
his of her Award value in nonqualified options to purchase shares of the
Company’s common stock.  The number of stock options was derived by dividing the
value of the Award to be granted in stock options (25% of the total value) by
the Fair Market Value of a share of the Company’s common stock on the Grant
Date, and then multiplying the resulting number by 3.

 

Performance Share Units

 

In addition, each participant was awarded 75% of his or her Award value as
target Performance Share Units.  The number of such target units was derived by
dividing the value of the Award to be granted in performance share units (i.e.
75% of the total value) by the Fair Market Value of a share of the Company’s
common stock on the Grant Date.

 

Rules Applicable to Stock Options

1.                                      The options will be priced at the Fair
Market Value on the Grant Date.

2.                                      The options will become exercisable
during employment as follows:  (a) one-third on the first anniversary of the
Grant Date; (b) one-third on the second anniversary of the Grant Date; and
(c) the remainder on the third anniversary of the Grant Date.

3.                                      After the options become exercisable in
whole or in part in accordance with the table set forth in rule #7 below and
until they expire, the options may be exercised, and the participant’s tax
withholding obligations may be fulfilled, in the manner specified by

 

 

--------------------------------------------------------------------------------


 

the Committee.  Under no circumstances may the options be exercised after they
have expired.

4.                                      The options will have a term of six
years.

5.                                      If the options would expire, or the
exercise period would end, on a date that is not a business day, they will
expire, or become unexercisable, at the close of business on the last business
day preceding that date.  A business day is any day on which the Company’s
common stock is traded on the New York Stock Exchange.

6.                                      The participant must accept the stock
option award agreement through his or her Company-related E*Trade account.

7.                                      If a participant’s employment is
terminated, the following rules will apply to the vesting and exercise of the
participant’s stock options:

 

Reason for
Employment
Termination

 

Impact on Vesting and Exercise of Stock Options

Retirement or termination by Company without Cause

 

Stock options will vest pro rata through the date of termination or Retirement.
In the event of the participant’s Retirement, the vested stock options will be
exercisable for 36 months. In the event of a termination by the Company without
Cause, the stock options will be exercisable for 90 days.

 

 

 

Death or Total and Permanent Disability

 

Stock options will immediately and fully vest upon the participant’s death or
Total and Permanent Disability. The stock options will be exercisable for twelve
months.

 

 

 

Voluntary Resignation

 

Unvested stock options will be immediately forfeited. Stock options that vested
in accordance with three-year graded vesting schedule will be exercisable for 90
days.

 

 

 

Termination by Company for Cause

 

All vested and unexercised and unvested stock options will be immediately
forfeited.

 

 

 

Termination due to Change in Control

 

Regardless whether a successor to the Company assumes and continues this Program
after a Change in Control, the stock options will be subject to the following
rules: (1) if the participant’s employment is terminated by the Company without
Cause within two years after the Change in Control, the participant will become
immediately vested in any unvested stock options and the stock options will be
exercisable for 90 days; and (2) if the participant’s employment is terminated
by the Company for Cause, by the participant in a voluntary resignation, or by
reason of the participant’s death or Total and Permanent Disability, or if the
participant’s employment is continued through the end of the Performance Cycle,
the rules of the Program shall continue to apply to the stock options as if the
Change in Control had not occurred.

 

Rules Applicable to Performance Share Units

1.                                      The Performance Share Units will be
earned and will vest as of the Settlement Date, subject to the satisfaction of
the performance criteria set forth herein.

2.                                      The payout resulting from the vesting of
the Performance Share Units will be determined based on the Company’s cumulative
Earnings per Share over the Performance Cycle as compared to the target Earnings
Per Share.

3.                                      Payouts will range from 0% to 200% of
the targeted number of Performance Share Units awarded.

 

2

--------------------------------------------------------------------------------


 

4.                                      The Performance Share Units will pay out
in shares of the Company’s common stock issued under, and subject to, the
limitations of the Stock Plan or such other shareholder-approved Company
equity-based incentive plan as designated by the Committee.

5.                                      The Company shall have the right to
satisfy all federal, state and local withholding tax requirements with respect
to the award earned by reducing the number of earned shares by the number of
shares determined by dividing the amount of withholding required by the Fair
Market Value of a share of the Company’s common stock on the Settlement Date.

6.                                      The Performance Share Units are not
transferable and may not be sold, assigned, pledged, hypothecated or otherwise
encumbered.

7.                                      Until the Settlement Date, the
participant will not be treated as a stockholder as to those shares of the
Company’s common stock relating to the Performance Share Units.  No cash
payments will be provided for dividend equivalents or other distributions.

8.                                      The participant will be granted a
Performance Award Certificate at the outset of his or her participation in the
Program.  The certificate will set forth the target number of Performance Share
Units granted to the participant.  The participant must sign and return to the
Company the certificate to indicate that he or she agrees to be bound by the
provisions of the Program, including the restrictive covenants described
herein.  Failure to return a signed certificate to the Company will result in
forfeiture of the Performance Share Units.

9.                                      If a participant’s employment with the
Company terminates before the last day of the Performance Cycle, the following
rules will apply to the vesting of the Performance Share Units:

 

Reason for
Employment
Termination

 

Impact on Vesting of Performance Share Units

Retirement or termination by Company without Cause

 

Performance Share Units will vest pro rata through the date of termination or
Retirement. The Committee’s determination regarding the vested portion and
payout will occur after the close of the Performance Cycle. The number of units
earned will be pro-rated based on the proportion of achievement of the target
cumulative earnings per share as of the last full calendar quarter preceding the
participant’s termination or Retirement date.

 

 

 

Death or Total and Permanent Disability

 

Performance Share Units will become immediately vested at the greater of the
target award level or the number of units that would have been earned based on
the actual cumulative earnings per share during the period of the Performance
Cycle in which the participant was employed by the Company.

 

 

 

Voluntary Resignation

 

Performance Share Units will be forfeited in their entirety.

 

 

 

Termination by Company for Cause

 

Performance Share Units will be forfeited in their entirety.

 

 

 

Termination due to Change in Control

 

If a successor to the Company assumes and continues this Program substantially
in its current form after a Change in Control, the Performance Share Units will
be subject to the following rules: (1) if the participant’s employment is
terminated by the Company without Cause after the Change in Control but prior to
the end of the Performance Cycle, the participant will become immediately vested
in the greater of the target performance share units or the number of units that
would be earned based on the proportion of

 

3

--------------------------------------------------------------------------------


 

Reason for
Employment
Termination

 

Impact on Vesting of Performance Share Units

 

 

achievement of the target cumulative earnings per share as of the last full
calendar quarter preceding the participant’s termination date; and (2) if the
participant’s employment is terminated by the Company for Cause, by the
participant in a voluntary resignation, or by reason of the participant’s death
or Total and Permanent Disability, or if the participant’s employment is
continued through the end of the Performance Cycle, the rules of the Program
shall continue to apply to the Performance Share Units as if the Change in
Control had not occurred.

 

If the successor to the Company does not assume and continue this Program
substantially in its current form, the performance share units shall become
immediately vested at the greater of the target performance share units or the
number of units that would have been earned based on the proportion of
achievement of the target cumulative earnings per share as of the last full
calendar quarter preceding the effective date of the Change in Control.

 

Performance Measure for Performance Share Units

 

The performance measure for the Performance Share Units will be cumulative
Earnings per Share for the Performance Cycle, for which the Committee has
established a target of $7.77.

 

Following the end of the Performance Cycle, the Committee will determine in its
sole discretion the payout, which determination shall be final and binding. 
Performance Share Units will be subject to complete forfeiture if the Company’s
performance for the Performance Cycle does not meet or exceed a minimum
cumulative Earnings per Share of $7.32, and the payout for performance at or
above that level will be calculated as follows:

 

2007-2009 Cumulative EPS

 

% of Targeted Units Earned

 

$

7.32

 

50

%

$

7.77

 

100

%

$

8.52 or higher

 

200

%

 

 

The Performance Share Units will pay out linearly between each set of data
points.

 

Adjustments to Performance Measures or Results

 

The Committee will make appropriate adjustments to the target Earnings per Share
or the Company’s actual results on account of: change in accounting policy;
gain/loss on disposition of assets or business; charge for goodwill impairment;
extraordinary legal/regulatory settlements; effects of natural or man-made
disasters (e.g. Word Trade Center); hyperinflation (e.g. >15%); change in
statutory tax rates/regulations; charges from Board-approved restructuring
programs; results of discontinued operations held for sale after sale closing;
other extraordinary, unusual or infrequently occurring items — as defined by
GAAP. The form and manner of any such adjustment shall be at the sole discretion
of the Committee.  By way of example, the following events will not require
adjustment:  change in accounting estimate; gained/lost pre-tax income from
sold/acquired businesses that represent less than 5% of total pre-tax income;
inflation; general tax developments; litigation costs; effects of repaying or
issuing debt; effects of share buyback/issue; effects of pension plan funding;
changes in benefit/incentive plans; or currency/interest rate fluctuations.

 

4

--------------------------------------------------------------------------------


 

Restrictive Covenants

 

The Company is in the business of providing insurance brokerage, reinsurance
brokerage, benefits consulting, compensation consulting, human resources
consulting, managing underwriting and related services including accounting,
claims management and handling, contract wording, information systems and
actuarial services.  An essential element of its business is the development and
maintenance of personal contacts and relationships with clients.  Because of
these contacts and relationships, it is common for the Company’s clients to
develop identification with the employee who services its insurance needs,
rather than with the Company itself.  The personal identification of clients of
the Company with a Company employee creates potential for the employee’s
appropriation of the benefits of the relationships developed with clients on
behalf of and at the expense of the Company.  Since the Company would suffer
irreparable harm if the employee left is employ and solicited the insurance or
other related business of clients of the Company, it is reasonable to protect
the Company against solicitation activities by the employee for a limited period
of time after the employee leaves the Company so that the Company may renew or
restore its business relationship with its clients.  Therefore, as consideration
for participation in this Program, each participant will be bound by the
following restrictive covenants:

 

Covenant Not to Solicit

The employee agrees and covenants that, except with the prior written consent of
the Company, the employee will not for a period of two years after the end of
the employment compete directly or indirectly in any way with the business of
the Company.  For the purposes of this covenant, “compete directly or indirectly
in any way with the business of the Company” means to enter into or attempt to
enter into (on the employee’s own behalf or on behalf of any other person or
entity) any business relationship of the same type or kind as the business
relationship which exists between the Company and its clients or customers to
provide services related to the business of the Company for any individual,
partnership, corporation, association or other entity who or which was a client
or customer for whom the employee was the producer or on whose account the
Employee worked or became familiar during the 24 months prior to the end of
employment.

 

Covenant Not to Hire

The employee also agrees not to induce or attempt to induce, or to cause any
person or other entity to induce or attempt to induce, any person who is an
employee of the Company to leave the employ of the Company during the term of
the covenant set forth above.

 

If the Company determines that a participant has breached any of the covenants,
his or her stock options and Performance Share Units will be immediately
forfeited.  In the event any of the restrictive covenants set forth herein is
deemed unenforceable, such as against a non-US employee, the employee agrees
that the maximum period, scope or geographic area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions accordingly.

 

Administration

 

It is expressly understood that the Committee has the discretionary authority to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Program, all of which will be binding upon the
participant.  The Committee may delegate its authority to one or more of its
members, or to one or more members of the Company’s senior management team, to
offer participation in this Program to eligible individuals; provided, however,
that the Committee shall not delegate its authority with respect to the
participation of any officer of the Company who is subject to Section 16 of the
Securities Exchange Act of 1934, as amended.  The Company shall, as necessary,
adopt conforming amendments to this Program as are necessary to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.

 

5

--------------------------------------------------------------------------------


 

General Provisions

 

All obligations of the Company under this Program with respect to payout of
Awards, and the corresponding rights granted thereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or other acquisition of
all or substantially all of the business and/or assets of the Company.

 

This Program constitutes a legal document which governs all matters involved
with its interpretation and administration and superseded any writing or
representation inconsistent with its terms.

 

Reservation and Retention of Company Rights

 

The selection of any employee for participation in this Program will not give
that participant any right to be retained in the employ of the Company.  No
employee will at any time have a right to be selected for participation in a
future performance-based incentive program despite having been selected for
participation in this Program or a previous program.

 

Stock Plan Controls

 

Except as specifically provided in this Program, in the event of any
inconsistency between this Program and the Stock Plan, the Stock Plan will
control, but only to the extent such Stock Plan provisions will not violate the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended.

 

Definitions

 

CEO:  the Company’s Chief Executive Officer.

 

Cause:  as determined in the sole discretion of the Committee, means the
participant:  (A) performing an act of dishonesty, fraud, theft, embezzlement or
misappropriation involving the participant’s employment with the Company, or
breach of the duty of loyalty to the Company; (B) performing an act of race,
sex, national origin, religion, disability, or age-based discrimination which,
after investigation, counsel to the Company reasonably concludes will result in
liability being imposed on the Company and/or the participant; (C) material
violation of Company policies and procedures including, but not limited to, the
Aon Code of Business Conduct and the Aon Code of Ethics; or (D) performing an
act resulting in a criminal felony charge (or equivalent offense in a non-US
jurisdiction) brought against the participant or a criminal conviction of the
participant (other than a conviction of a minor traffic violation).

 

Change in Control:  means the first to occur of the following:  (1) the
acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 1(c);
provided further, that for purposes of clause (B), if any Person (other than the
Company or any

 

6

--------------------------------------------------------------------------------


 

employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company) shall become the beneficial owner
of 30% or more of the Outstanding Common Stock or 30% or more of the Outstanding
Voting Securities by reason of an acquisition by the Company, and such Person
shall, after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

 

(2)                                 individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

 

                                               
(3)                                 the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets either directly or indirectly) in substantially the
same proportions relative to each other as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than:  the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 30% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

                                               
(4)                                 the consummation of a plan of complete
liquidation or dissolution of the Company.

 

Committee:  the Organization and Compensation Committee of the Company’s board
of directors.

 

Company:  Aon Corporation, a Delaware corporation, and its subsidiaries.

 

7

--------------------------------------------------------------------------------


 

Earnings per Share or EPS:  the Company’s earnings per share from continuing
operations as reported each quarter.  The Committee has the sole discretion to
approve an adjustment to EPS, in accordance with the adjustment criteria set
forth herein.

 

Fair Market Value:  the average of the high and low trading prices of the
Company’s common stock as quoted on the New York Stock Exchange as of the close
of business on the Grant Date (or if the New York Stock Exchange was not open
for trading on that day, the next preceding day that the New York Stock Exchange
was open for trading and the common stock of the Company was traded) as reported
for such date by the Wall Street Journal.

 

Grant Date:  the date an Award to a participant is approved in writing by the
Committee.

 

Program:  the Leadership Performance Program, as adopted effective January 1,
2007 and amended effective February 22, 2008.

 

Retire or Retirement: a voluntary termination of employment at or after the
participant’s 55th birthday.

 

Settlement Date:  the date that the Committee determines whether the performance
criteria applicable to the Performance Share Units has been achieved or exceeded
and determines the payout to participants.  The Settlement Date shall occur as
soon as practicable following the close of the Performance Cycle.

 

Settlement Date Value:  the Fair Market Value of a share of the Company’s common
stock on the date the Committee determines the amount of the Performance Share
Units earned.

 

Stock Plan:  the 2001 Aon Stock Incentive Plan, as amended and re-approved by
the Company’s stockholders at the 2006 annual meeting of stockholders.

 

Total and Permanent Disability:  for (a) US employees, entitlement to long-term
disability benefits under the Company’s program, as amended from time to time
and (b) non-US employees, as established by applicable Company policy or as
required by local law or regulations.

 

If a term is used but not defined, it has the meaning given such term in the
Stock Plan.

 

8

--------------------------------------------------------------------------------

 